DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 22 December 2020, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Application No. 16/717,213 filed on 17 December 2019 May which is a continuation of US Application No. 14/796,609 filed on 10 July 2015, now US Patent No. 10,552,858.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/29/2021, 07/26/2021, and 03/22/2022 re in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Examiner’s Note - Claim Interpretation

The examiner would like to note that applicant uses the terms “reconciliation device”, “media device”’, and “merchant device”.  Although the examiner feels applicant is describing computing devices, the specification does not define these terms and us such they could be clipboards, audio devices, or anything else used to communicate.  Based on the Broadest Reasonable Interpretation (BRI) the examiner is making 112 indefiniteness rejections as well as comments in the 101 rejection based upon this interpretation.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 7-14, the preamble of claim 7 sets forth an apparatus/system as “A system” but the body of the claim does not set forth the structure that one would expect in a system claim; the recited “reconciliation device”, “media device”’, and “merchant device” are not specifically defined in the specification as such by the BRI the specification these terms could be clipboards, audio devices, or anything else used to communicate;
Therefore there is not the explicit structure needed for a system.  
Claims 8-14 depend from claim 7 discussed above and do not cure its deficiencies."  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  Alternatively, applicant can claim specific structural elements (processor, memory, etc.) that do not read on software per se.
In regards to claim 12, the claim recites the limitation “The method of claim 7” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner’s Note: The examiner is going to assume the claim should read “The system of claim 7”. 
In regards to claims 18 and 19, the claims recite the limitation “The method of claim 14” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner’s Note: The examiner is going to assume the claim should read “The method of claim 15”. 
In regards to claims 15-20, claims 15 and 20 recite “inserting the targeted content into a social media stream to be transmitted to the first user”, however there is no determination if the user has a social media account.  How is the information transmitted if there is not account or applicant has not been given permission to send to that account.  Further, without this determination the step may not occur and therefore is conditional and therefore no change to the invention.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Examiner’s Note: The examiner is going to assume any advertisement display.
Claims 16-19 depend from claim 15 discussed above and do not cure its deficiencies."  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving two sets user identifier information that are used to map the information to matching values that are used to target information to the users based on the mapping.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 7, 15, and 20, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determining if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 13-15, recites, in part, 
receiving, … …, a first set of user identifiers and a first set of information that identifies users associated with the first set of user identifiers according to one or more categories of information, wherein the one or more categories of information is common to a first user space associated with the media device and a second user space associated with a merchant device; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
receiving, … …, a second set of user identifiers and a second set of information that identifies users associated with the second set of user identifiers according to the one or more categories of information;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
generating, … …, based on the first set of information and the second set of information, mapping information that includes an indication of a first user associated with both a first user identifier of the first set of user identifiers and a second user identifier of the second set of user identifiers; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
receiving, … …, targeted content for display to the first user, the targeted content including an indication of the second user identifier; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
receiving, … …, targeted content for display to the first user, the targeted content including an indication of the second user identifier; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
identifying, … …, based on the mapping information and based on the received request for translation of the second user identifier, the first user identifier; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
transmitting, … …, the first user identifier to the media device; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
transmitting, … … and based on the receiving the first user identifier from the reconciliation device as mapping to the second user identifier, the targeted content from the merchant device.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving two sets user identifier information that are used to map the information to matching values that are used to target information to the users based on the mapping.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  

All the claims recite the terms “reconciliation device”, “media device”’, and “merchant device” and they are NOT defined in the specification.  So especially in the method claims, since they are not defined as a machine/processor/module one can assert that the significant steps of the process are performed by humans and hence they are by definition “Organizing Human Activity”.

However, and computer/processor is recited/inferred at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 2 and 4 and their related text and Paragraphs 0129-0132 of the specification (US Patent Application Publication No. 2021/0110422 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of a processor and a memory. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-6. 8-13, and 15-19 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lunt et al. (US Patent Application Publication No. 2006/0004892 A1 – Hereinafter Lunt) and further in view of Doughty et al (US Patent Application Publication No. 2013/0124333 A1 – Hereinafter Doughty).  
Claims 1 and 7:
Lunt teaches;
A method comprising: (See at least Figures 5-7 and their related text.)
A system, comprising; a processor; and a memory configured to store instructions executable by the processor to: (See at least Figure 2 and its related text.)
receiving, at a reconciliation device, from a media device, a first set of user identifiers and a first set of information that identifies users associated with the first set of user identifiers according to one or more categories of information, wherein the one or more categories of information is common to a first user space associated with the media device and a second user space associated with a merchant device; (See at least Lunt paragraphs 0027-0038 which teaches receiving user identifiers and a set of hash values from a social network space and a third party database.  Lunt in paragraph 0025 teaches that “The member database 210 contains profile information for each of the members in the online social network managed by the system 100. The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.”  And Lunt in paragraphs 0037-0044 teaches that the match returns the user identifier.)
receiving, at the reconciliation device, from the merchant device, a second set of user identifiers and a second set of information that identifies users associated with the second set of user identifiers according to the one or more categories of information; (See at least Lunt paragraphs 0027-0038 which teaches receiving user identifiers and a set of hash values from a social network space and a third party database.  Lunt in paragraph 0025 teaches that “The member database 210 contains profile information for each of the members in the online social network managed by the system 100. The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.”  And Lunt in paragraphs 0037-0044 teaches that the match returns the user identifier, the hash function.)
generating, at the reconciliation device, based on the first set of information and the second set of information, mapping information that includes an indication of a first user associated with both a first user identifier of the first set of user identifiers and a second user identifier of the second set of user identifiers: (See at least paragraphs 0037 and 0052-0062.)
transmitting, by the media device to the reconciliation device, a request for translating the second user identifier of the second user space into one of the first set of user identifiers of the first user space; (See at least paragraphs 0025, 0027-0038, and 0037-004 discussed above for the first and second user.)
identifying, by the reconciliation device, based on the mapping information and based on the received request for translation of the second user identifier, the first user identifier; (See at least paragraphs 0027 and 0045.)
Lunt teaches the limitations of does not appear to specify determining common categories of information between user spaces and selecting and sending targeted content to the user.
Doughty teaches multiple different data points and determining common categories of information between user spaces, and selecting and targeted content to the user in at least Figures 1-6 and their related text and paragraphs 0010-0014 0053, 0056, and 0063.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of hash creating taught by Lunt by determining common categories of information between user spaces, then hashing particular user information, and the sending targeted content to the user as taught by Doughty in order to allow targeted content to be sent while gathering information from multiple devices/context.  
The combination of Lunt and Doughty does not appear to specify where it is receiving/sending/processing the information at a merchant device, at a provider device, or other.  
However, Lunt teaches multiple locations/spaces for receiving/sending/processing data.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of receiving/sending/processing data taught by the combination of Lunt and Doughty by defining where the data is received.  Since Lunt teaches multiple locations from where it receives data one can modify the methodology to decide where one want the information to be received from for various business reasons.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 2, 3, 8, 9, 17, and 18:
The combination of Lunt and Doughty teaches all the limitations above and further Doughty teaches an advertisement via coupons in at least paragraphs 0038 and 0072 and in at least Figures 1-6 and their related text and paragraphs 0010-0014, 0053, 0056, and 0063.
The motivation to combine Lunt and Doughty is the same as disclosed above and is incorporated herein.
The combination does not disclose a loyalty program, but what the data is irrelevant and non-functional since the methodology is the same regardless of the intended use of the data.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 4, 10, and 19:
The combination of Lunt and Doughty teaches all the limitations above and further Lunt teaches profile information teaching name age address and the like in at least paragraph 0025.
The motivation to combine Lunt and Doughty is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 5 and 11:
The combination of Lunt and Doughty teaches all the limitations above and selecting ads based upon criteria of matching.  The combination of Lunt and Doughty does not explicitly describe having to pay/invoicing for content that is sent.  However, the use of invoicing to get paid in online advertising is old and well known since the whole business of online advertising is based upon getting paid.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of sending content taught by the combination of Lunt and Doughty by the old and well known concept of invoicing to get paid for advertising services.  The motivation to combine this old and well known concept since the whole business of online advertising is based upon getting paid.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 6 and 12:
The combination of Lunt and Doughty teaches all the limitations above and selecting ads based upon criteria of matching.  The combination of Lunt and Doughty does not explicitly describe content when there is not a match, such as a default content.  However, the use of default content when criteria are not met in online advertising is old and well known.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of selecting content based upon criteria taught by the combination of Lunt and Doughty by the old and well known concept of sending default content when certain criteria is met or not met.  The motivation to combine this old and well known concept is that way all users are receiving some content and not just users in both systems.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 13:
The combination of Lunt and Doughty teaches all the limitations above and further Lunt teaches hashing and comparing/mapping in at least paragraphs 0027-0038 which teaches receiving user identifiers and a set of hash values from a social network space and a third party database.  Lunt in paragraph 0025 teaches that “The member database 210 contains profile information for each of the members in the online social network managed by the system 100. The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.”  And Lunt in paragraphs 0037-0044 teaches that the match returns the user identifier, the hash function.
Claim 14:
The combination of Lunt and Doughty teaches all the limitations above and further Lunt teaches common information in at least Figure 4 and its related text and paragraphs 0037 and 0045.
The motivation to combine Lunt and Doughty is the same as disclosed above and is incorporated herein
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 15:
Claim 15 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.  Further Lunt teaches sending and receiving information in Social Networks throughout the document and displaying content in regards to a social network in claims 1 and 9.  
Claim 20:
Lunt teaches a computer readable medium in at least Figure 2 and its related text, the remainder of Claim 20 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.  Further Lunt teaches sending and receiving information in Social Networks throughout the document and displaying content in regards to a social network in claims 1 and 9.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,552,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The claims of the US Patent No. 10,552,858 detail determining the same user in different computer systems via Personally Identifiable Information (PII), while the invention of the invention in this case does not specify PII.  The current claims are broader than the patent so they are obvious.  

Claims 1-20 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claims of co-pending Application No. 16/747,320.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.  The claims are the same invention but detail slight differences in the connectivity/matching between the users.  The prior art is the same and teaches both concepts so the differences are obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681